Citation Nr: 1527449	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date than October 24, 2012, for a 20 percent rating for a right shoulder disability.

2.  Entitlement to a disability rating greater than 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted a 20 percent disability rating for the Veteran's service-connected right shoulder disability, effective October 24, 2012.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to a disability rating greater than 20 percent for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for his right shoulder disability in April 2010; however, his request for an increase was denied by the RO in a March 2011 rating decision, and the Veteran did not submit a notice of disagreement within one year of the rating decision.

2.  Following the March 2011 letter denying an increased rating for a right shoulder disability, no further communication was received from the Veteran which could be construed as an increased rating claim until October 24, 2012.  

3.  It is not factually ascertainable that an increase in the Veteran's right shoulder disability occurred during the one-year period prior to October 24, 2012.


CONCLUSION OF LAW

The criteria for an earlier effective date than October 24, 2012, for a 20 percent rating for a right shoulder disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 U.S.C.A. §§ 3.400, 4.71a, Diagnostic Code (DC) 5010-5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Board finds that VA has satisfied its duty to notify.  Specifically, a letter dated in October 2012, sent prior to the initial unfavorable rating decision issued in November 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his right shoulder disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

The Board observes that the Veteran has appealed the propriety of the effective date for the 20 percent rating for his right shoulder disability from the award of the increased rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, as the Veteran has appealed with respect to the assigned effective date for his 20 percent rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in November 2012.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right shoulder disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

The Board notes that the Veteran was scheduled for an examination in May 2010 but he failed to report.  In a February 2014 statement, the Veteran's representative argued that the Veteran moved from Texas to Massachusetts and would not have been able to report for any examination scheduled in Texas.  The Board notes that a VCAA notice response that was mailed to the Veteran at his address on file, at the time the VA examination was scheduled, was signed and returned by the Veteran.  Even if the Veteran did not receive notification of an examination in May 2010, as discussed below, such examination report would not be relevant to the earlier effective date claim on appeal because the scheduled examination was not within one year of the Veteran's claim for an increased rating.

Thus, the Board finds that VA has satisfied fully the duty to assist and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that he is entitled to an effective date prior to October 24, 2012, for the assignment of a 20 percent disability rating for his service-connected right shoulder disability.  Specifically, in a February 2014 letter, the Veteran's representative argued that a March 7, 2010 effective date should be granted. 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Board notes that the RO denied a compensable rating for a right shoulder disability in a March 2011 rating decision.  The Veteran did not file a notice of disagreement within one year of this rating decision.  There is no indication that the Veteran did not receive such rating decision.  In his February 2015 statement, the Veteran's representative stated that the Veteran moved to Massachusetts after he filed his March 2010 claim in Texas and that he would not have received any mail at the Texas address.  The March 2011 rating decision was mailed to the Veteran's Massachusetts address on file, and there is no evidence that such rating decision was not delivered.  There is no indication in the record of any intent to file a claim for an increased disability evaluation for the service-connected right shoulder disability until the Veteran filed his current claim, which was received by VA on October 24, 2012.  Moreover, no additional evidence was received during the applicable period, and the Board finds that no new evidence was received prior to the expiration of the appeal period stemming from the final March 2011 rating decision.

The Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level. The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations (i.e., in mailing a rating decision to an address of record).

The Veteran's representative argued in his February 2014 letter that the Veteran was in an automobile accident in May 2011, in a coma for 9 months, and then hospitalized for another 21 months thereafter.  He also stated that the Veteran did not regain cognitive function and the ability to communicate with VA until June 2013.  As such, the record raises the question of whether the doctrine of equitable tolling is applicable as to the filing deadline for a notice of disagreement in response to the March 2011 rating decision.  The Board notes that the time period for filing a notice of disagreement is not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the United States Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts; rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to Veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2014).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision. 38 U.S.C.A. § 7105(b)(1).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and substantive appeal requirements).  The Court specifically noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006) ("Indeed, as an appellate tribunal reviewing the Secretary's decision on a claim for benefits under section 511, and absent the grant of original jurisdiction, the Board has no authority to adjudicate such a claim in the first instance" citing 38 U.S.C. § 7104(a); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a NOD is a jurisdiction-conferring document that required remand rather than referral).  For these reasons, the Board finds that the filing of a NOD is jurisdictional and not subject to the equitable tolling doctrine.

In sum, the Board finds that the Veteran did not submit a notice of disagreement within one year of notice of the March 2011 rating decision.  Moreover, new and material evidence was not received within one year of this decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, this decision is final.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board next finds that the first claim for an increase for the right shoulder disability was received on October 24, 2012.  The claims file does not contain any additional submissions between the March 2011 rating decision and the October 2012 increased rating claim.  The Veteran also has not asserted that he filed a claim prior to October 24, 2012.  

In this regard, the Board has considered the provisions of 38 C.F.R. § 3.157(b), which state that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In this case, a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or reports and records from State and other institutions were not received in the time period between the March 2011 rating decision and the October 2012 claim.

Therefore, the Board concludes that the Veteran's increased rating claim for his right shoulder disability first was received by VA on October 24, 2012.  The next question for the Board is whether the Veteran's right shoulder disability increased in severity in the one-year period prior to his increased rating claim.  The Veteran's right shoulder disability is evaluated under 38 C.F.R. § 4.71a, DC 5201 (limitation of motion of the arm).  Under this DC, a 20 percent rating is warranted when there is limitation at the shoulder level of either the major or minor arm.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating when it affects the major arm and 20 percent when it affects the minor arm.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major arm and 30 percent for a minor arm.  

The Board finds that, in the one year prior to the Veteran's October 2012 increased rating claim, there are no objective findings relevant to the Veteran's right shoulder disability that more nearly approximate the criteria for a 20 percent disability rating.  As such, the Board cannot conclude that it is factually ascertainable that an increase in disability occurred within one year of the date of claim for an increased rating, and therefore, an earlier effective date on this basis is not warranted.  In summary, an earlier effective date than October 24, 2012, for a 20 percent disability rating for the Veteran's service-connected right shoulder disability is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date than October 24, 2012, for a 20 percent rating for a right shoulder disability is denied.


REMAND

The Veteran seeks a disability rating greater than 20 percent for his service-connected right shoulder disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran was evaluated for right shoulder disability most recently in November 2012.  The Board observes that it has been more than two years since the Veteran has undergone a comprehensive examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).  A new examination is appropriate when there is an assertion and indication of an increase in severity since the last examination.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), and Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In a January 2014 statement, the Veteran specifically claimed that his right shoulder disability had worsened.  Given the possible increase in severity as well as the length of time since the last examination, the Board finds that an updated examination is in order to determine the current severity of the Veteran's service-connected right shoulder disability.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his agent and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected right shoulder disability in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner should state whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  

The examiner next should state whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head.  

The examiner next should state whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  

The examiner next should state whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula. 

The examiner also should state whether the Veteran's right shoulder disability results in neurological impairment and, if so, the nerve affected and the degree of severity.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


